Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Remarks
This communication has been issued in response to Applicant’s submitted response filed 28 January 2021. Due to receipt and approval of Applicant’s eTD filed 26 January 2021, the Double Patenting rejection has been withdrawn.


Terminal Disclaimer
The terminal disclaimer filed on 26 January 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Reasons for Allowance
Claims 1-10 are allowed.
Prior arts of record do not render obvious, nor anticipate the combination of claimed elements including the technique of “…calculating eigenvalues of key component elements in a query statement; matching eigenvalues of nodes in an execution plan of a historical query statement to the eigenvalues of the key component elements; based on determining success of matching the eigenvalues of the key component elements to the eigenvalues of the nodes in the execution plan of the historical query statement, generating an execution plan of the query statement; establishing a global column set sequence based on corresponding columns of tables in a database management system; establishing corresponding predicate bitmap codes for predicates in the database management system; adding, to at least one node of the execution plan of the historical query statement a table bitmap attribute, a column bitmap attribute and a predicate bitmap attribute; and calculating at least one of a table bitmap attribute eigenvalue, a column bitmap attribute eigenvalue and a predicate bitmap attribute eigenvalue corresponding to at least one node of the execution plan based on at least one of the global table set sequence, the global column set sequence and the predicate bitmap codes, wherein the calculating further comprises: calculating the table bitmap attribute eigenvalue, the column bitmap attribute eigenvalue and the predicate bitmap attribute eigenvalue of at least one node of the execution plan based on at least one of all tables, all columns and all predicates involved in sub nodes and leaf nodes corresponding to the at least one node and the at least one node, in combination with at least one of the respective global table set sequence, global column set sequence and predicate bitmap codes” as recited in Claim 1. Thus, Claim 1 is allowed. Dependent Claims 2-5 are allowed at least by virtue of their dependencies from Claim 1, as well as Independent Claims 6 and 10 and their dependencies. 
The primary reason for the allowance of Independent Claim 1 in this case is the inclusion of, “…calculating at least one of a table bitmap attribute eigenvalue...”, in combination with the other elements recited, which is not found in the prior art of records.  As discussed above, Applicant’s filed eTerminal Disclaimer was approved, 
Independent Claims 6 and 10 have been analyzed and allowed using similar rationale and, in combination with the other elements recited, are not found in the prior art of records.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 


Conclusion
The prior art made of reference and not relied upon is considered pertinent to Applicant’s disclosure.
*Duftler et al (USPG Pub No. 20130311242) teaches business process analytics.
*Xin et al (USPG Pub No. 20130142439) teaches scalable query for visual search.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEEM HOFFLER whose telephone number is (571)270-1036.  The examiner can normally be reached on Monday-Friday: 10:00am-2:00pm; 6pm-10:00pm w/ flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156                                                                                                                                                                                                        
/RAHEEM HOFFLER/
Examiner
Art Unit 2156

								2/23/2021